Stephens, J.
1. The suit not having been instituted by an indorsee, assignee, transferee, or the personal representative, of a deceased person, it was error to exclude the testimony of a witness for the defendant upon the ground that his testimony purported to be as to transactions or communications with a deceased person. Cody v. First National Bank, 103 Ga. 789 (3) (30 S. E. 281). It was also error to exclude this testimony on the other grounds interposed.
2. The testimony offered by the defendant was relevant to the issue, and the court erred in excluding it and directing a verdict for the plaintiff.
3. The law of this ease was settled by this court when the case was here before. Metropolitan Life Ins. Co. v. Thompson, 20 Ga. App. 706 (93 S. E. 299).

Judgment reversed,


Broyles, P. J., and Bloodworth, J., concur.